Case: 17-11318     Date Filed: 09/29/2017   Page: 1 of 7


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 17-11318
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 1:14-cv-02202-ODE


VENUS JONES,
individually, and as next friend of her minor children
Briana Jones and Derrion Pryor and
Omaree Pong Hwan Jones,

                                                                 Plaintiff-Appellant,

                                       versus

J. WALSH,
ANGELA MORRISON,
DONALD SIMS,

                                                             Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                               (September 29, 2017)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-11318     Date Filed: 09/29/2017   Page: 2 of 7


      Venus Jones appeals the summary judgment against her complaints of a

false arrest and excessive force, in violation of the Fourth and Fourteenth

Amendments, and false imprisonment and intentional infliction of emotional

distress, in violation of state law. See 42 U.S.C. § 1983. We affirm.

                                 I. BACKGROUND

      Jones’s complaint stemmed from a police investigation instigated by her

emergency call to the Rockdale County Sheriff’s Office. Jones reported that her

neighbors had threatened her family and brandished a gun, and during the

conversation, the dispatcher heard a gunshot. The dispatcher told officers that there

were “shots fired” in the proximity of Jones’s residence, but they were not told

who had reported the incident.

      Deputy Angela Morrison was the first to arrive on the scene and approached

Jones’s fifteen-year-old daughter, Briana Jones, who was sitting on her front porch.

Morrison asked Briana about the gunshots, and Briana gestured for the officer to

talk to her neighbors. While Morrison was talking to Jones’s neighbors, Deputy

Donald Sims arrived and overheard the neighbors state that Jones had threatened

them, had “pulled a gun on them,” and had four guns in her house. Morrison

radioed the information about the Joneses to incoming officers.

      Sims and a third officer proceeded to Jones’s house. The officers drew their

service weapons and ordered the occupants to exit the house with their hands in the


                                          2
               Case: 17-11318     Date Filed: 09/29/2017     Page: 3 of 7


air. Five persons walked out, including Briana, Jones, Jones’s fourteen-year-old

son, Derrion Pryor, and Jones’s youngest child, Omaree Jones, who was eight or

nine years old. The officers instructed everyone to lie on the ground, but Jones

refused to comply until the officers averted their guns from Omaree. Omaree was

not handcuffed and reentered the house.

      The officers’ supervisor, Sergeant Jonathan Walsh, arrived to see the

officers handcuff Jones, Briana, and Derrion and then help them get to their feet.

Walsh had been apprised of the situation by overhearing the radio transmissions

from dispatch and from Morrison as he drove to the scene. Walsh instructed the

officers to remove the Joneses’ handcuffs.

      Jones, Briana, and Derrion wore handcuffs no longer than seven minutes.

They reentered their house and wrote statements describing their neighbors’

conduct. The Joneses acknowledged that the officers touched them only as needed

to apply and remove their handcuffs and to help them to stand.

      Jones sued Deputies Morrison and Sims and Sergeant Walsh. Jones alleged

that she and her children were bruised by the handcuffs, but they did not seek

medical attention for their injuries. Jones later testified that the officers yelled and

cursed needlessly as Jones and her children exited their residence and that she

refused to lay on the ground until the officers “[g]et the gun from my baby head,

because we called [911], and if they didn’t, they was going to have to shoot me.”


                                            3
               Case: 17-11318     Date Filed: 09/29/2017    Page: 4 of 7


      The officers moved for summary judgment on the basis of qualified and

official immunity, which the district court granted. The district court ruled that the

officers acted reasonably by detaining Jones and her two children briefly at

gunpoint in their front yard to ensure they did not pose a danger to the officers as

they investigated the origin of the gunfire. The district court also ruled that the

Joneses’ complaints about false imprisonment and the infliction of emotional

distress failed in the absence of evidence that the officers acted with malice.

                           II. STANDARD OF REVIEW

      We review de novo a summary judgment. Croom v. Balkwill, 645 F.3d 1240,

1245 (11th Cir. 2011). We view the evidence in the light most favorable to the

non-moving party. Id. Summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and . . . is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a).

                                 III. DISCUSSION

      Jones contends that the officers were not entitled to immunity for three

reasons. First, Jones argues that she and her children were subjected to an unlawful

arrest. Second, Jones argues that the officers’ use of weapons amounted to

excessive force. Third, Jones argues that “a jury could infer that [the officers] acted

with malice.” We reject these arguments in turn.




                                           4
              Case: 17-11318     Date Filed: 09/29/2017    Page: 5 of 7


      The officers are entitled to qualified immunity from Jones’s claim of

unlawful arrest. Officers “enjoy a qualified immunity from suit that protects

government officials from liability for civil damages insofar as their conduct does

not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Croom, 645 F.3d at 1245–46 (internal

quotation marks and citation omitted). Officers do not offend the Fourth

Amendment by detaining a person briefly as part of an investigation “if they have a

reasonable articulable suspicion based on objective facts that the person has

engaged in criminal activity.” United States v. Blackman, 66 F.3d 1572, 1576 (11th

Cir. 1995). Based on the information provided by dispatch and by neighbors that

Jones voiced threats while wielding a gun and possessed several firearms, the

officers reasonably suspected the Joneses of criminal activity and could detain

them temporarily to verify or dispel those reasonable suspicions. See United States

v. Holloway, 290 F.3d 1331, 1334 (11th Cir. 2002) (holding that a 911 call

reporting gunshots and arguing constituted exigent circumstances that justified a

warrantless entry into the defendant’s residence). “Police may take reasonable

action, based upon the circumstances, to protect themselves during [investigatory]

encounters, or to maintain the status quo.” United States v. Kapperman, 764 F.2d

786, 790 n.4 (11th Cir. 1985). The imminent danger posed by an unknown number

of suspects and weapons made it reasonable for the officers to order Jones, Briana,


                                           5
               Case: 17-11318     Date Filed: 09/29/2017    Page: 6 of 7


and Derrion to exit their home and to handcuff them. See Blackman, 66 F.3d at

1576 (holding that federal agents acted reasonably by ordering four persons

suspected of armed robbery to exit an apartment with their hands up and to

handcuff them to complete their investigatory detention). The officers did not

violate a clearly established constitutional right that the Joneses be free from an

unreasonable seizure.

      The officers also are entitled to qualified immunity from Jones’s claim of

excessive force. Officers are permitted to draw weapons “when approaching and

holding individuals for an investigatory stop . . . when reasonably necessary for

protecting an officer or maintaining order.” Courson v. McMillian, 939 F.2d 1479,

1494–95 (11th Cir. 1991); see also Blackman, 66 F.3d at 1576. In Courson, we

held that an officer “used no reasonable force” by displaying a shotgun while

ordering three persons suspected of drug activities to lie on the ground. Id. at 1496.

Presented with an equally precarious situation, the officers’ decision to display

their weapons to the Joneses was a reasonable response to “the exigencies of the

immediate situation,” id. (quoting Hutton v. Strickland, 919 F.2d 1531, 1542 (11th

Cir. 1990)). The officers reasonably feared for their safety based on their proximity

to a house they suspected might contain several firearms and the potential for the

situation to escalate in the light of Jones’s refusal to cooperate. The officers’ use of

their weapons did not violate the Joneses’ clearly established constitutional rights.


                                           6
               Case: 17-11318     Date Filed: 09/29/2017    Page: 7 of 7


      The officers also are immune from liability for the Joneses’ complaints of

false imprisonment and the intentional infliction of emotional distress. Under

Georgia law, an officer is entitled to official immunity for discretionary acts unless

he “act[s] with actual malice or with actual intent to cause injury.” Ga. Const. art.1,

§ 2, ¶ 1. “[A]ctual malice requires a deliberate intention to do wrong and denotes

express malice or malice in fact.” Adams v. Hazelwood, 520 S.E.2d 896, 898 (Ga.

1999) (internal quotation marks and citations omitted). Malice can be inferred from

an officer’s conduct, “[b]ut unreasonable conduct does not support such an

inference” nor does “[e]ven recklessly illegal conduct.” Black v. Wigington, 811

F.3d 1259, 1266 (11th Cir. 2016). “Actual malice is a demanding standard: it

requires an officer to act with a deliberate intention to do a wrongful act.” Id.

(internal quotation marks and citation omitted). The Joneses identify no evidence

suggesting that the officers acted with actual malice. Because no material factual

dispute exists about the presence of malice, the officers were entitled to summary

judgment based on official immunity.

                                IV. CONCLUSION

      We AFFIRM the summary judgment in favor of Deputies Morrison and

Sims and Sergeant Walsh.




                                           7